                                                                                                                                                                      .-·'')
.r;' ...1:.>~                                                                                                                                                          -'·
       AO 2458 (Rev. 02/08/2019) Judgment in· a Criminal Petty Case (Modified)                                                                          Page 1 of!     _j


                                            UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                       v.                                            (For Offenses Committed On or After November 1, 1987)


                             Moises Vazquez-Garcia                                   Case Number: 3: l 9-mj-22465

                                                                                     Jolm Owen Lanahan


       REGISTRATION NO. 85921298
       THE DEFENDANT:
        IZl pleaded guilty to count( s) 1 of Complaint
                                                  ---~----------~--l------------+-
               " d ·1
         D was 1oun              ()                                                                       f~<. 1 ."· 1 t; l).'.'I !)1 \T;'.!\'.:T (IOUFn"
                    gm ty to counts                                                                    "'"" .         1 , ,.,,,,.,., •. , ••• ,... 1•• 1 '"''""""''

                after a plea of not guilty.                                             J£f.___ ··-·····--··-··········,.·-·- e_'?·:'._Ur(_
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                    Nature of Offense                                                                Count Number(s)
       8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                      1

         D The defendant has been found not guilty on count(s)
                                                                                 --------------------
         0 Count(s) - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                      ,o:   TIME SERVED                          D                                              days

         lz:J Assessment: $10 WAIVED IZl Fine: WAIVED
         IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                            charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Tuesday, June 18, 2019
                                                                                  Date of Imposition of Sentence



                                                                                  nktsLtl:::cocK
                                                                                  UNITED STATES MAGISTRATE JUDGE



        Clerk's Office Copy                                                                                                              3: l 9-mj-22465
